MEMORANDUM **
Steven Ferguson appeals pro se from the district court’s summary judgment in favor of defendants in his action alleging *532violations of the federal Fair Housing Act and various state laws in connection with his residence in a planned community and membership in a golf club. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Universal Health Servs. Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir.2004). We affirm.
We affirm for the reasons stated in the district court’s order granting summary judgment, entered on September 20, 2007. Ferguson advances no argument challenging the district court’s order granting summary judgment, and we therefore deem any such argument abandoned. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.2003) (explaining that issues not argued on appeal are deemed abandoned).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.